Citation Nr: 1700216	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1982 to June 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a Board hearing in June 2016, but failed, without good cause, to appear at the hearing.  As such, the Board finds that there are no pending hearing requests at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's currently diagnosed hepatis C was not incurred in service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S. C .A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C .F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in September 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim in February 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's statements, and provides a complete rationale for the opinions stated. 

The Board further notes that the February 2013 VA examiner discussed a January 2011 VA treatment record where it was indicated that the Veteran had in-service air gun injections and an in-service tattoo.  The March 2013 statement of the case indicates that the RO had conducted an electronic review of the Pensacola Joint Ambulatory Care Center treatment records dated from September 2010 to February 2013.  Although these records have not been physically associated with the Veteran's claims file, the Board finds that a remand to obtain these records is not warranted.  In this regard, the February 2013 VA examiner was located at the Pensacola Joint Ambulatory Care Center, which suggests to the Board that treatment records from this institution were readily available to the examiner.  Further, the examiner reviewed and discussed the Veteran's service treatment records, private medical records, and VA Pensacola treatment records, to include the January 2011 VA treatment record.  For these reasons, the Board finds that, because the VA examiner thoroughly reviewed the Veteran's medical records (both in service and following service separation), the Veteran is not prejudiced by the fact that these records are not yet included in the claim file.

For these reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Hepatitis C is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Hepatitis C

The Veteran maintains that he contracted the Hepatitis C virus during service as a result of air-gun injections and/or tattoo needles.  

The Board notes that medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

Additionally, VA Fast Letter 04-13 states that "[t]he large majority of HCV [hepatitis C] infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically plausible.  It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C."  See VA Fast Letter 04-13 (June 29, 2004).

Upon review of all the evidence of record, the Board finds that the Veteran's currently diagnosed hepatis C was not incurred in service and is not otherwise related to service.

Service treatment records are negative for any diagnoses or treatment for hepatitis C.  Further, although the Veteran has reported getting a tattoo in service, service records do not show that the Veteran had a tattoo during his period of service.  Specifically, in the February 1992 report of medical examination, a clinical evaluation of the Veteran's skin was normal and there were no identifying body marks, to include tattoos.  There was also no indication of hepatitis C.   

The evidence also includes a February 2013 VA hepatitis examination report.  The examiner specifically indicated that he had reviewed the Veteran's service treatment records, private medical records, and VA Pensacola treatment records.  In a January 2011 VA treatment record, the Veteran reported that he had in-service air gun injections and an in-service tattoo.  However, the examiner noted that service treatment records did not confirm that the Veteran had an in-service tattoo.  The examiner then opined that it was less likely than not that the Veteran's hepatis C was caused by or a result of in-service air gun injections.  The examiner indicated that there was a lack of any scientific evidence to document transmission of hepatitis C with airgun injections.  It was further indicated that the source of infection was unknown for about 30 percent of hepatitis C cases.  

The Board acknowledges that VA Fast Letter 04-13 indicates that it is "biologically plausible" that hepatitis C may be transmitted by air gun inoculations; however, there have been no actual reports of such an occurrence.  Further, while the VA Fast Letter states that it is biologically plausible to transmit hepatitis C by air gun inoculations, this letter does not provide an etiological opinion on the Veteran's hepatitis C.  Instead, the February 2013 VA examiner reviewed the Veteran's medical history and service treatment records in detail and opined that it was less likely than not that the Veteran's hepatis C was caused by or a result of in-service air gun injections.  Additionally, despite the theories regarding in-service incurrence via airgun injections, there is no indication that the airgun injections more likely than not infected him with hepatitis C.  In other words, the mere possibility of such a relationship is insufficient to warrant a grant of the claim.  See 38 C .F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.).

The Board has also considered the Veteran's statements purporting to relate his hepatitis C to service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hepatitis C.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hepatitis C is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current hepatitis C is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.
The Board also finds that the Veteran's statements regarding drug use (i.e., a possible risk factor to contracting hepatitis C) have been inconsistent, and therefore, not credible.  For example, the Veteran has denied previously using illicit drugs (see e. g., September 2010 VA treatment record).  However, in a July 2009 private treatment record from Dr. C. R., the Veteran was seen for a follow-up visit on his liver biopsy.  It was noted that the Veteran wanted to proceed with treatment of his hepatitis C.  During the evaluation, it was noted that the Veteran had a history of illicit drug use in his early teens and twenties.   

Despite the theories regarding in-service incurrence via airgun injections and a tattoo, there is no indication that the Veteran had a tattoo in service or that airgun injections more likely than not infected him with hepatitis C.  Further, there is simply no evidence to demonstrate when or how he incurred hepatitis C or to even suggest one possible cause is more or less probable than another.  Given the lack of evidence demonstrating the incurrence of hepatitis C during service, the preponderance of the evidence is against the claim, and the appeal is denied.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S. C .A. § 5107 (b).  Because, however, there is not an approximate balance of evidence, that rule is not applicable in this case.


ORDER

Service connection for hepatitis C is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


